 RICH'S OF PLYMOUTH, INC.Rich's of Plymouth, Inc. and Retail Clerks UnionLocal 224, Retail Clerks International Association,AFL-CIO. Cases I-CA-12064 and 1-RC-14492September 29, 1977DECISION, ORDER, AND DIRECTIONOF SECOND ELECTIONBY CHAIRMAN FANNING AND MEMBERSJENKINS AND PENELLOOn July 1, 1977, Administrative Law JudgeMichael O. Miller issued the attached Decision inthis proceeding. Thereafter, Respondent filed excep-tions and a supporting brief, and the GeneralCounsel filed a brief in support of the AdministrativeLaw Judge's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, findings,and conclusions of the Administrative Law Judge, tomodify his remedy,1and to adopt his recommendedOrder.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the Respondent, Rich's ofPlymouth, Inc., Plymouth, Massachusetts, its offi-cers, agents, successors, and assigns, shall take theaction set forth in the said recommended Order.[Direction of Second Election and Excelsior foot-note omitted from publication.]i In accordance with our decision in Florida Steel Corporation. 231NLRB 651 (1977). we shall apply the current 7-percent rate for periods priorto August 25, 1977. in which the "adjusted prime interest rate" as used bythe Internal Revenue Service in calculating interest on tax payments was atleast 7 percent.DECISIONSTATEMENT OF THE CASEMICHAEL O. MILLER, Administrative Law Judge: Thismatter was heard on March 16 and 17, 1977, in Boston,Massachusetts, based upon unfair labor practice chargesfiled on July 29 and amended on August 17 and September1, and a complaint issued on September 30, 1976.' Thecomplaint alleges that Rich's of Plymouth, Inc., hereinRespondent, violated Section 8(aXI) and (3) of theNational Labor Relations Act, as amended, herein the Act.Respondent's answer denied the substantive allegations ofthe complaint. Consolidated for hearing with the unfairlabor practice allegations were objections to the electionfiled by Retail Clerks Union Local 224, Retail ClerksInternational Association, AFL-CIO, herein the Union,pursuant to a supplemental decision issued by the RegionalDirector on September 3. The objections parallel certainunfair labor practice allegations.All parties were afforded full opportunity to appear,examine and cross-examine witnesses, and argue orally.General Counsel and Respondent filed briefs which havebeen carefully considered. Based upon the entire record,including my observation of the witnesses and theirdemeanor, I make the following:FINDINGS OF FACT1. RESPONDENT'S BUSINESS AND THE UNION'S LABORORGANIZATION STATUS-PRELIMINARY CONCLUSIONSOF LAWRespondent is a Massachusetts corporation engaged inthe operation of a retail store in Plymouth, Massachusetts.The complaint alleges, Respondent admits, and I find andconclude that Respondent satisfies the Board's standardsfor the assertion of jurisdiction over retail enterprises and isan employer, engaged in commerce and in operationsaffecting commerce, within the meaning of Section 2(2),(6), and (7) of the Act.The complaint alleges, Respondent admits, and I findand conclude that the Union is a labor organization withinthe meaning of Section 2(5) of the Act.II. THE ALLEGED UNFAIR LABOR PRACTICESA. Background- The Union CampaignThe union campaign began in mid-April, and the firstorganizational meeting, announced by a flyer, was calledfor April 26. The Union filed a representation petition onMay 14, and, following a hearing, and Decision andDirection of Election, an election was conducted on July22. Respondent's employees, including those employed inleased departments, by a vote of 41 to 22 (with 7 ballotschallenged) rejected union representation. The Uniontimely filed objections to conduct affecting the results ofthe election.B. Solicitation of Grievances and Promises ofBenefitIn response to the organizational activity, managementalso held meetings with the employees of each shift onApril 26. Gerald Costello, personnel and operationsmanager for the eight-store Rich's chain, spoke. Costellohad frequently met with individual employees or in muchsmaller groups. He had seldom conducted meetings withthe entire employee complement of a store. Costellodiscussed the Union's campaign and the effect of signingI All dates hereinafter are 1976 unless otherwise specified.232 NLRB No. 98621 DECISIONS OF NATIONAL LABOR RELATIONS BOARDauthorization cards. In the course of the meeting, Costelloasked, as he testified he generally did when he met withemployees, whether the employees had any problems theywished to discuss. Two subjects were raised, healthinsurance and a grievance committee.2Costello said thatmanagement would look into both subjects. He asked howmany would be interested in health insurance and told theemployees that if such a benefit were to be implemented itwould be chainwide and would involve Rich's and theemployees sharing the costs. Subsequently, Costello askedan employee, Aida Periera, for her reaction to theinsurance proposal. She told him that she still wantedunion representation. About May 10, according to theuncontradicted testimony of employee Susan Nelson,Costello and Assistant Store Manager Ronald Croteauheld another meeting with a group of 15 or 20 night-shiftemployees. Costello told them that the "day" employees"had been asking for an insurance policy and a grievancecommittee." He asked for their reactions and theyresponded affirmatively. Costello told them that he wouldset up a voting procedure for the grievance committee andwould look into the insurance.Shortly thereafter, management had a ballot box con-structed.and set up an election for a grievance committee.Management also designated the number of employees oneach shift who would serve on that committee.After about 2 days, the ballot box was removed,apparently on the advice of counsel. The ballots were nevertabulated and no grievance committee was elected orimplemented. Similarly, on the advice of counsel, there wasno further mention of health insurance. Costello instructedhis managers to tell employees, if they asked about eitherthe health insurance or the grievance committee, thatRespondent "had been advised by counsel not to go intothis at this point."The complaint alleged that, by the foregoing conduct,Respondent solicited grievances, impliedly promised bene-fits, and actually granted benefits to its employees in orderto discourage unionization. By asking the employeeswhether they had any problems they wished to discuss, Ifind, Costello solicited their grievances. The manner inwhich he did so, formal meetings with the employees of anentire shift as distinguished from the small and informalmeetings he had previously held, indicates a change inRespondent's approach toward employee grievances. Thischanged approach, coupled with the discussion of theorganizational campaign during those meetings, the subse-quent solicitation of additional employee reaction, theabortive committee election, and the intimation uponcancellation of that election that further considerationcould not be given to either suggestion as long as the Unionwas in the picture, clearly conveyed to the employees themessage that Respondent, in its effort to defeat the Union,was now willing to look much more favorably upon anyrequest or suggestion employees might make. By thisconduct, I find, Respondent impliedly promised benefits inan attempt to undermine support for the Union, in2 Costello's testimony, somewhat inconsistent between direct and cross-examination, indicated that both subjects were raised by employees.3 Wage increases were granted in August 1972 and May 1974 throughJanuary 1976 because of mandated increases in state and Federal minimumviolation of Section 8(aXl) of the Act. The Stride RiteCorporation, 228 NLRB 224 (1977). See also Campbell SoupCompany, 225 NLRB 222 (1976), and cases cited therein.As the grievance committee election never proceeded tocompletion, and no committee was elected, named, orpermitted to function, I find that there was no actual grantof benefits in that regard.C. The Wage IncreasesIn early May, Respondent granted an across-the-boardwage increase of 5 cents per hour in all of its stores,including Plymouth. The granting of this raise occurredwithin 2 weeks after Respondent's acquisition of knowl-edge of the Union's campaign.The Board, in Newport Division of Wintex Knitting Mills,Inc., 216 NLRB 1058 (1975), concisely summarized thestate of the law regarding the announcement or grant ofwage increases during the pendency of an electioncampaign:It is well established that the announcement of awage increase during the pendency of a representationpetition for the purpose of stifling an organizationalcampaign constitutes unlawful interference and coer-cion ...An employer's legal duty in deciding whether togrant benefits while a representation petition is pendingis to determine that question precisely as if a unionwere not in the picture. An employer's granting a wageincrease during a union campaign "raises a strongpresumption" of illegality. In the absence of evidencedemonstrating that the timing of the announcement ofchanges in benefits was governed by factors other thanthe pendency of the election, the Board will regardinterference with employee freedom of choice as themotivating factor. The burden of establishing a justifi-able motive remains with the Employer. [Citationsomitted.]Respondent, to rebut the "strong presumption of illegali-ty," points to an alleged practice of granting periodic wageincreases, the modest amount of the raise, the fact that itwas given throughout all eight stores, and was notpublicized.Respondent introduced a compilation of wage increasesgranted in its stores from April 1972 through May 1976, insupport of its contention that it had a policy of periodicraises, granted at 6-month intervals in the spring and fall.Eliminating from that compilation those raises which,according to Costello's testimony, were given for reasonsnot connected with its periodic raise policy,3the exhibitreveals that increases were granted somewhat less regularlythan Respondent contended. Thus, in the various storesshown thereon, it appeared that raises were granted atintervals varying from I to 12 months. The majority,however, were given at 6-month intervals. In the Plymouthstore, raises had followed a 6-month pattern, having beenwages, and in January 1973 to meet local competition. From May 1974through January 1976, no periodic raises were given because of the size andfrequency of increases in minimum wages.622 RICH'S OF PLYMOUTH, INC.given April and October 1972 and 1973, and again in April1974. Further, the exhibit indicates that the majority ofraises were given in the months of February, March, April,September, and October. Costello testified that due toincreases in the minimum wages required in May 1974,January 1975, and January 1976, the policy of 6-monthreviews were temporarily stopped during that period. InJanuary, he stated, Respondent's president, its controller,and he "decided to go back on normal policy of reviewingthe employees every six months." May was chosen becauseit was in the spring, consistent with the alleged practice ofstep raises in the spring and fall. No corroborativetestimony or documentation of this decision was adduced.Based upon the foregoing, I am constrained to concludethat Respondent has failed to sustain its burden of provingthat the wage increase was not motivated by antiunionconsiderations. Respondent's history of wage increasesrevealed no consistent pattern to which the May raisecould be connected; indeed, no periodic raises had beengiven in the month of May in the past and the instant raisewas 5, rather than 6, months after the preceding raise.Costello's testimony that the raise was planned in Januarywas both unconvincing and uncorroborated, thoughcorroboration would have been available to Respondent ifit existed. Cf. Mallory Controls Company, A Division of P. R.Mallory Co., Inc., 214 NLRB 616 (1974), wherein theemployer supported its contention that the raise waspreplanned with memoranda predating knowledge of theunion activity. It is true, as Respondent argues, that theraise was given throughout the chain. However, the chainwas neither so large, nor the raise so great, as to negate thepresumption of illegality created by the timing of that raise,particularly in conjunction with Respondent's other anti-union conduct. Cf. Freighimaster, a Division of HalliburtonServices, 186 NLRB 3, 11-12 (1970), wherein raises weregiven to 5,600 employees worldwide, although the unitinvolved but 400 employees in one location. Accordingly, Ifind that by granting a wage increase in early May, in orderto discourage union activity, Respondent has violatedSection 8(a)(1) of the Act.D. Creating the Impression of SurveillanceIn late April, employee Aida Periera was observed bySteven Rice, then the store manager, when she gave aunion authorization card to another employee. Rice toldher, "Aida, I know that you are responsible for this."Periera, who had, in fact, been the Union's initial contactin the store, protested that she had only been giving theother employee her telephone number, which she hadwritten on the card in lieu of any other piece of paper.Periera's testimony stands uncontradicted.Respondent contended that Periera and other employeeshad been open about their union activities, thus negatingthe coercive effect of implied surveillance. The record doesnot, however, reveal that Periera had openly proclaimedher union advocacy as early as late April.4It alsocontended that Rice's remark was ambiguous and isolated.In light of the other conduct found unlawful herein, Rice'sA union flyer. announcing a meeting and bearing the signatures of theorganizing committee, did not appear until mid-June.statement can hardly be deemed isolated. And, while hisstatement was less than explicit, in view of the facts that aunion authorization card was involved in the transaction,and that the major "thing" which was going on at the timewas the organizational campaign, I find it reasonably clearthat Rice was referring to that campaign. Rice's remark, Ifind, was of such a character as to create an impression ofsurveillance of union activities, and thus interfered withemployee rights to engage in such activities. Accordingly,by this conduct, Respondent has violated Section 8(aX ) ofthe Act. Commerce Concrete Company, Inc., 197 NLRB 658(1972).E. Threats of Loss of BenefitsRespondent held a final preelection meeting with itsemployees on July 20. Among those present was BennettRich, Respondent's president. He spoke and, together withthe other management representatives present, answeredthe employees' questions. Employee Doreen Santos testi-fied that he told them, in haec verba, "If the union won wewould lose our privileges and benefits." She also testifiedthat he told them that the Union would cause dissension,that they would have to go through a shop steward to get aday off and that, if they had any problems, they would notbe able to go to the managers. Periera, in her directtestimony, essentially corroborated Santos, and added,when called on rebuttal, that Rich said that they would losetheir sick days, anniversaries, and birthdays, because theywould not be in the union contract. She acknowledged thatRich stated that all benefits would be subject to negotia-tion.Respondent's witnesses, Costello, Cote, the store manag-er, and Croteau, then assistant store manager, all deniedthat Rich threatened loss of benefits and privileges if theUnion got in. Costello testified that, in response to aquestion about existing benefits, Rich stated that allbenefits would be negotiated. Similarly, Rich's remarksabout the functions of shop stewards came in response toemployee questions. Croteau recalled Rich stating that hedid not feel that it was necessary for employees to havesomeone else to fight their battles with the employer.Costello recalled Rich stating that if there were seriousproblems in the store, in regard to such matters as days offor vacations, they would have to go through the shopsteward, who would act as a buffer between managementand the employees.I credit the collective recollections of Costello, Cote, andCroteau as I was unfavorably impressed by the employees'testimony in regard to the foregoing. Santos appeared to beselective in the facts which she could or would recall andher testimony about the exact words used by Rich lackedprobability. Periera's recollections were vague, even afterher recollection was refreshed by both leading questionsand reference to her affidavit. She testified to the specificthreats of benefits losses only when recalled as a rebuttalwitness, although she had been asked about Rich's allegedthreats when questioned during General Counsel's case-in-chief. I was more favorably impressed by the testimony, as623 DECISIONS OF NATIONAL LABOR RELATIONS BOARDto this meeting, of Costello, Cote, and Croteau. Costellowas particularly firm and positive in his denial that Richthreatened that benefits would be lost and he appeared tohave a good recollection of what occurred in that meeting.Cote also impressed me as a generally credible witness; hecandidly admitted his opposition to the organization of hisemployees and his knowledge of employee union activity.Croteau's demeanor similarly revealed no basis for discre-diting his testimony and I note that he was no longer inRespondent's employ at the time he gave his testimony.Accordingly, I find that Rich did not make the threatsattributed to him in the complaint, either expressly orimpliedly, and shall recommend that this allegation bedismissed. See Computer Peripherals, Inc., 215 NLRB 293(1974); Stumpf Motor Company, Inc., 208 NLRB 431(1974).F. The Refusal To Rehire Jeanne SchembriJeanne Schembri was employed as a salesclerk in thejewelry department in Respondent's Plymouth store fromAugust 1975 until her resignation on July 9.5 GeneralCounsel contends that Respondent refused to rehire herbecause of her union activity, in violation of Section 8(a)3)of the Act.Schembri testified that she learned of the union activityaround May I from a fellow employee. She asked AssistantStore Manager Croteau what he knew about the Union andwhy the jewelry department employees had received noliterature. He told her that it was probably because thejewelry department was a concession. Schembri told himthat she thought it would be good if the Union could getthe jewelry department employees a 15-minute break asthey were the only employees in the store not to receiveone. Croteau stated his opinion that Rich's employees didnot need a union. Croteau did not deny this conversation.On May 7, Dottie McDonald, jewelry concessionsupervisor, took Schembri aside and told her that theemployees in the jewelry department would thereafter begetting a 15-minute break, a 30-minute lunch period,neither of which they had been receiving before, and a 5-cent-per-hour raise. McDonald did not testify and noevidence was adduced to dispute Schembri's statement thatthese improvements in benefits were granted at that time.Schembri related a series of conversations with MaryFontaine, jewelry department manager, between May 3and July 9, which, if credited, would establish knowledgeof, and hostility toward, Schembri's union activity byFontaine, and which would constitute interrogation,threats of discharge or benefit loss, impressions of surveil-lance, and an admission that the refusal to rehire wasmotivated by her union activity.6Fontaine denied some ofthese conversations specifically and denied, generally, thatshe had any conversation with Schembri about the UnionI The jewelry department was a leased concession. The employees ofleased departments were included in the appropriate unit for the election inCase I-CA-14,492. The record reflects that all employees hired in leaseddepartments were required to meet Respondent's approval.6 General Counsel disclaimed, without explanation, any intention ofalleging these incidents, except the last mentioned, or the newly institutedbreak and lunch periods, as independent violations of Sec. 8(aXl). Dueprocess. I believe. requires that I deem myself bound by such a disclaimer.Notwithstanding his disclaimer, General Counsel argued that I shoulduntil their second telephone conversation of July 9. Sheadmitted, however, that she knew that Schembri favoredthe Union. Fontaine claimed that this knowledge wasderived from her observation of changes in Schembri'sattitude toward her. She told Mr. Cote that Schembri was aunion supporter.As is frequently the case, I find that I can totally creditneither witness. I was unfavorably impressed by Schembri'shostile and robot-like testimony. Moreover, Schembri'saffidavits 7 evidence a strong hostility toward Fontaine andI was completely unpersuaded by Schembri's assertion thatwhile she disliked Fontaine in their "business relationship,"she was friendly toward her in a separate "personalrelationship." Additionally, contrary to General Counsel'scontention, Schembri's affidavits do not completely sup-port her testimony; several of these significant conversa-tions are nowhere related in those affidavits. Accordingly,while I credit her undenied testimony of conversations withCroteau and McDonald, I discredit the testimony ofSchembri as to the conversations between Fontaine andherself, except where corroborated by Fontaine.On the other hand, I was much more favorablyimpressed with Fontaine's demeanor and candor. How-ever, I note that Fontaine told Cote of Schembri's unionsupport. It is unlikely that she would have done so on thebasis of mere speculation from hostile behavior. EitherSchembri and Fontaine had some discussions about theUnion or Fontaine had been otherwise specifically in-formed of Schembri's union activities.On July 7, according to her undenied testimony,Schembri spoke to the union representatives in front of thestore, and while doing this saw both Cote and Croteau.On July 9, Schembri reported for work about 4:45 p.m.She had previously complained about a reduction in hourswhich took place on June 25, and had requested holidaypay for Memorial Day and Independence Day. At workshe saw both Fontaine and McDonald. McDonald askedher why she had attached a note to her timecard requesting2 hours additional pay for Memorial Day. She toldMcDonald that the Union had said that she was entitled toit. She also began to complain to McDonald about thereduction in her hours. Fontaine, who had been out of thedepartment, returned and told Schembri that she wasscheduled to work on the following day, a Saturday. BothFriday night and Saturday were expected to be busybecause of an ear-piercing clinic and Schembri protestedthat it was not customary for an employee to have to work2 consecutive "clinic" days. She also protested that she hadnot been scheduled to work Saturday. Fontaine told herthat she had been listed on the schedule for the prior 2days. McDonald, evidencing some anger, suggested toFontaine that they leave. Schembri followed McDonaldand asked to speak with her. She returned to herconsider these incidents as evidence of animus and in support of theobjections.I Schembri's affidavits, Resp. Exh. 3, were not received in evidence andwere placed in the rejected exhibit file. General Counsel, however, arguedfrom those affidavits in his bnrief. Upon reviewing those affidavits, andconsidering General Counsel's argument therefrom as a waiver of hisobjections, I have reconsidered my ruling and now receive those affidavits inevidence.624 RICH'S OF PLYMOUTH, INC.department, expecting McDonald to follow her. When shereturned and found that McDonald had left withouttalking to her, she became upset. She walked over to theservice desk and asked Croteau to find a replacement forher as she was quitting. Croteau said that he would andtook her keys. Schembri picked up her personal belongingsand left. Before she left, she gave some instruction on whatto do in the department to the employee from the servicedesk who had been assigned to take her place.As soon as she got home, Schembri called Fontaine andtold her what she had done and why. She also toldFontaine that she had given some instruction to theemployee who was working in the department. Around9:30 p.m., Schembri again called Fontaine. She apologizedfor her actions, said that she was sorry she had quit andasked for her job back. Fontaine told her that she wouldhave to speak to McDonald and that McDonald was upsetwith Schembri because Schembri had mentioned theUnion to her. Schembri volunteered to work the followingday if they would take her back. Fontaine remarked onwhat a good salesclerk Schembri was and how she wouldbe missed and said that she would call McDonald andrelay her apology and request to return. According toFontaine, Schembri only apologized for hurting Fontaineand, when Schembri asked for her job back, told her thatshe could not do anything for her, the decision was up to"management." Fontaine believes that she did ask Schem-bri why she had mentioned the Union to McDonald.On the following day, Schembri again spoke withFontaine. Fontaine told her that McDonald had said thather rehire was up to "management." She suggested thatSchembri call the owner of the concession, Mr. Smith. Itwas Schembri's testimony, denied by Fontaine, thatFontaine told her that she was playing "dirty pool" bydemanding additional pay for holidays, and that the Unionwas behind it. Thereafter, Schembri called Mr. Smith, whotold her that her rehire was up to Fontaine, McDonald, orCroteau.On the following Monday or Tuesday, according toSchembri, she again called Fontaine who told her that shehad been replaced and would definitely not be rehired.Schembri protested that this was unfair, that others hadquit and been rehired, and alleged that she was beingdenied reinstatement because she had mentioned theUnion to McDonald. Fontaine allegedly agreed. Fontainedenied making any such statements. Schembri was re-placed within about 2 days of having quit.As noted, Fontaine denied all mention of the Unionbetween her and Schembri other than the one instance onthe night of July 9. For the reasons set forth above, I creditFontaine.Cote, the store manager, was responsible for the decisionnot to rehire Schembri. He admitted that Fontaine had toldhim that Schembri was in favor of the Union a couple ofdays before she quit. On that day, he was also told, byMcDonald, that Schembri had claimed that the Union toldher that she was entitled to holiday pay. He admitted thathe was opposed to the employees' unionization. He alsoacknowledged that Fontaine had told him that Schembriwas a very good employee; he personally considered her tobe such. It was Cote's testimony that he refused to permitSchembri to be rehired because she had walked out of thestore, without notice, on a busy sale night, when there wasboth an ear-piercing clinic and a lot of merchandise to beput away.General Counsel adduced evidence to establish thatSchembri was treated differently from other employeeswho had quit. The evidence was not conclusive. Itestablished that it was Respondent's practice, generally, torecord that an employee who failed to show up for workwithout notice or who quit without warning -such asleaving for lunch and not returning, not an uncommonevent -had quit not in good standing. This meant that theemployee was not eligible for rehire. It also reflected that,at least some of the time, an employee who failed to showup or who walked out would be contacted by Respondentto determine the problem or the employee's intentions.Further, that evidence showed that Respondent's policieswere not rigid. Not all store managers treated similarconduct in the same way. At the Plymouth store, Schem-bri's predecessor had quit four times, albeit with notice,and had been rehired. Another employee, a young man,had been discharged for stealing and had been rehiredseveral months later upon his request and that of hisparents, when it was felt that he had learned his lesson.Based upon the foregoing and notwithstanding that Ihave discredited much of Schembri's testimony regardingher conversations with Fontaine, I conclude that, but forher union activity, particularly her reliance on advice of theUnion in claiming holiday pay and protesting a cut in herhours, Respondent would have rehired Schembri. In soconcluding, I note that Cote was opposed to the Union,Respondent was responsible for other unlawful conduct,both Fontaine and McDonald had apprised Cote ofSchembri's union activity, and Fontaine referred toSchembri's mention of the Union in her conversation withMcDonald on the night she quit. Schembri was acknowl-edged to be a good employee, she did not leave Respon-dent's store "in the lurch," rather, she warned Croteau thatshe was leaving and even assisted in preparing someoneelse to run the department, and she quickly repented of herhasty decision. If, as the record reflects, Respondent wouldrehire an inexperienced employee discharged for stealing, itwould appear improbable that it would refuse to rehire anexperienced and very good employee who quit in a fit ofpique, but who demonstrated enough concern for herdepartment to make sure it was covered when she left andwho apologized and sought reinstatement within 4 hours,unless it had another, more sinister, reason for denyingreinstatement. Accordingly, I find that by denying rein-statement to Jeanne Schembri because of her unionactivity, Respondent has violated Section 8(a)(3) and (1) ofthe Act.UI. CONDUCT AFFECTING RESULTS OF ELECTIONI have found that Respondent violated Section 8(aX)() ofthe Act by certain conduct occurring prior to May 14, thedate the petition was filed. Under longstanding Boardprecedent, such conduct cannot be relied upon as a basisfor setting aside the election. Ideal Electric and Manufactur-ing Company, 134 NLRB 1275 (1961); Goodyear Tire andRubber Company, 138 NLRB 453 (1962). However, within625 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe objections period, I have found that Respondentdiscriminatorily refused to rehire an employee in violationof Section 8(a)(3) and (I) of the Act. I further find that suchconduct also interfered with the exercise of a free anduntrammeled choice in the election held on July 22.Accordingly, I recommend that the election in Case I-RC-14492 held on that date be set aside and a rerun election beconducted.IV. THE REMEDYIt having been found that Respondent has engaged inunfair labor practices in violation of Section 8(a)(1) and (3)of the Act, it will be recommended that Respondent ceaseand desist therefrom and take certain affirmative actiondesigned to effectuate the policies of the Act.It having been found that Respondent discriminatorilyrefused to rehire Jeanne Schembri, Respondent shall offerher immediate and full reinstatement to her former or asubstantially equivalent position, without prejudice to herseniority or other rights and privileges, and shall make herwhole for any loss she may have suffered as a result of thediscrimination against her. Any backpay found to be dueshall be computed in accordance with the formula set forthin F. W. Woolworth Company, 90 NLRB 289 (1950), andIsis Plumbing & Heating Co., 138 NLRB 716 (1962)."A violation of Section 8(a)(3) goes to the very heart ofthe Act." It therefore warrants that Respondent be furtherrequired to cease and desist from infringing in any othermanner upon the rights guaranteed by Section 7 of the Act.Pan American Exterminating Co., Inc., 206 NLRB 298, fn. 1(1973); Entwistle Manufacturing Company, 23 NLRB 1058,enfd. as modified 120 F.2d 532 (C.A. 4, 1941).Nothing in this recommended Order shall be construedas requiring Respondent to withdraw, vary, or abandonany wage increases or benefits which it may have grantedits employees in an effort to discourage their unionactivities.FURTHER CONCLUSIONS OF LAWI. By soliciting grievances and promising and grantingbenefits to its employees in order to discourage them fromsupporting the Union and by creating the impression thatthe employees' union activities were under surveillance bythe Employer, Respondent has interfered with, restrained,and coerced its employees in the exercise of rightsguaranteed them under Section 7 of the Act, therebyviolating Section 8(a)(l) of the Act.2. By refusing to rehire Jeanne Schembri because of herunion activity, membership, or support, Respondent hasdiscriminated in regard to the hire and tenure of heremployment, in violation of Section 8(a)(3) and (1) of theAct.3. The unfair labor practices enumerated above areunfair labor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.8 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings.conclusions and recommended Order herein shall. as provided in Sec.10248 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.4. The unfair labor practice set forth above in subpara-graph 2 has interfered with the employees' rights to a freeand untrammeled choice in the election conducted in CaseI-RC-14492 on July 22, 1976, and has tainted the results ofthat election.5. Respondent has not engaged in any unfair laborpractices not specifically found herein.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby make the following recommended:ORDER8The Respondent, Rich's of Plymouth, Inc., Plymouth,Massachusetts, its officers, agents, successors, and assigns,shall:I. Cease and desist from:(a) Soliciting grievances from employees and promisingand granting wages increases and benefits to employees inorder to discourage them from supporting the Union.(b) Creating the impression that the Employer isengaging in surveillance of employee union activities.(c) Discriminatorily refusing to rehire any employeebecause of that employee's union activity, membership, orsupport.(d) In any other manner interfering with, restraining, orcoercing employees in the exercise of their rights underSection 7 of the Act.2. Take the following affirmative action designed toeffectuate the policies of the Act:(a) Offer Jeanne Schembri immediate and full reinstate-ment to her former job or, if that job no longer exists, to asubstantially equivalent position, without prejudice to herseniority or other rights and privileges, and make her wholefor any loss of earnings she may have suffered by reason ofthe discrimination against her in the manner set forth in thesection of this Decision entitled "The Remedy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination or copying, all payrollrecords, social security payment records, timecards, per-sonnel records and reports, and all other documentsnecessary and relevant to analyze and compute the amountof backpay due under this Order.(c) Post at its Plymouth, Massachusetts, store copies ofthe attached notice marked "Appendix."9Copies of saidnotice on forms provided by the Regional Director forRegion I, after being duly signed by the Respondent'sauthorized representatives, shall be posted by it immediate-ly upon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places, includ-ing all places where notices to employees are customarilyposted. Reasonable steps shall be taken by Respondent toensure that said notices are not altered, defaced or coveredby any other material.9 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board."626 RICH'S OF PLYMOUTH, INC.(d) Notify the Regional Director, in writing, within 20days from the date of this Order, what steps Respondenthas taken to comply herewith.IT IS FURTHER RECOMMENDED that the complaint bedismissed in all other respects.IT IS FURTHER RECOMMENDED that Case 1-RC-14492, beremanded to the Regional Director, that the electionconducted on July 22, 1976, be set aside, and that theRegional Director conduct a rerun election at such time ashe deems the circumstances permit a free choice on theissue of representative.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing in which all parties were afforded theopportunity to present evidence, it has been found that weviolated the National Labor Relations Act in certainrespects and we have been ordered to post this notice andto carry out its terms.The National Labor Relations Act gives you, asemployees, certain rights, including the right:To engage in self-organizationTo form, join, or help a unionto bargain collectively through a representa-tive of your own choosingTo act together for collective bargaining orother mutual aid or protectionTo refrain from any or all of these things.Accordingly, we give you these assurances:WE WILL NOT promise you that we will satisfy yourgrievances or promise you benefits in order to discour-age you from supporting Retail Clerks Union Local224, Retail Clerks International Association, AFL-CIO, or any other union.WE WILL NOT grant you wage increases of benefits inorder to discourage you from supporting the above-named union or any other labor organization. How-ever, we are not required to withdraw, vary, or abandonany wage increases or benefits.WE WILL NOT create the impression that we areengaging in surveillance of your union activities.WE WILL NOT refuse to rehire any employee becauseof that employee's union activities.WE WILL NOT in any other manner interfere with,restrain, or coerce our employees in the exercise of theirstatutory rights.WE WILL offer Jeanne Schembri immediate and fullreinstatement to her former job or, if that job no longerexists, to a substantially equivalent position, withoutloss of seniority or other rights or privileges, and WEWILL make her whole for any loss of earnings she mayhave suffered by reason of the discrimination againsther.RICH'S OF PLYMOUTH, INC.627